Per Curiam.
The appointment of an inspector under the law in' question is preliminary to possible criminal proceedings, and has no practical office, if indeed any at all, except to that end. An examination of the law shows very clearly that it makes no provision whatever under which a jury can be summoned and trial had in the probate court, and is consequently in its main purpose wholly ineffectual.
Under these circumstances, as the proposed appointment, if made, would be futile without further legislation, and as legislation, if any should be had on the subject, would be likely to be so shaped as to avoid important constitutional questions which arise under the present law, any discussion of such questions is not called for at this time; and in denying the application for a mandamus we intimate no opinion whatever on either of them.